Citation Nr: 1426460	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  12-11 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky


THE ISSUE


Entitlement to an effective date earlier than July 29, 2010 for the award of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969; he died in June 1999.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection for the cause of the Veteran's death, effective July 29, 2010.  

On September 17, 2012, the appellant appeared at the Louisville RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of her testimony is associated with the claims file.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  


FINDINGS OF FACT

1.  The Veteran died in June 1999.  The certificate of death states that the immediate cause of death was arteriosclerotic and hypertensive heart disease.  

2.  The appellant's claim of entitlement to service connection for the cause of the Veteran's death was received on July 29, 2010.  

3.  In August 2011, the RO granted service connection for the cause of the Veteran's death and assigned an effective date of July 29, 2010.  

4.  There is no communication prior to this time which may be considered a formal or informal claim for service connection for the cause of death.  July 29, 2010 is the earliest possible effective date for the benefit allowed by law.  


CONCLUSION OF LAW

The criteria for an effective date prior to July 29, 2010, for the grant of service connection for the cause of the Veteran's death, have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.114, 3.400, 3.816 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Significantly, however, in this case, the appellant's claim for an earlier effective date arises from her disagreement with the effective date assigned following the grant of entitlement to service connection for the cause of the Veteran's death. In this regard, the Board notes that, once service connection is granted, the claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered non-prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Moreover, because the application of the law is dispositive of the claim for an earlier effective date, no discussion of VA's duties to notify and assist is necessary.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  


II.  Legal Criteria and Analysis-Earlier Effective Date.

The appellant seeks an effective date prior to July 29, 2010 for the grant of service connection for the cause of the Veteran's death.  

Generally, the assignment of effective dates is governed by 38 U.S.C.A. § 5110, which states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, DIC, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application for said benefits.  38 U.S.C.A. § 5110(a).  Additionally, 38 U.S.C.A. § 5110(d)(1) provides that the effective date of an award of death compensation/DIC, for which the application is received within one year from the date of death, shall be the first day of the month in which the death occurred.  Further, 38 U.S.C.A. § 5110(g) provides that, subject to the provisions of 38 U.S.CA. § 5101, where compensation, DIC, or pension benefits are awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the Act or administrative issue.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.114(a); see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).  

38 C.F.R. § 3.400(c)(2) clarifies that the effective date for service-connected death after separation from service is the first day of the month in which the veteran's death occurred if the claim is received within 1 year after the date of death; otherwise, it is the date of receipt of claim.  

An exception to the regulations regarding effective dates for disability compensation involves a Veteran who qualifies as a member of the Nehmer class under 38 C.F.R. § 3.816.  See also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989).  Under the regulation, a Nehmer class member is a Veteran who served in the Republic of Vietnam and who has a "covered herbicide disease" such as ischemic heart disease.  

"Ischemic heart disease" includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  Accordingly, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add the above heart disease to the list of presumptive diseases associated with exposure to Agent Orange. 75 Fed. Reg. 53202 (August 31, 2010).  The final rule is applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date.  

In accordance with Nehmer and its implementing regulation, if a Nehmer class member is entitled to DIC benefits, and DIC had been previously denied in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which such prior denial was based or the date the death occurred, except as provide for in 38 C.F.R. § 3.816(d) (3).  38 C.F.R. § 3.816(d) (1) (2013).  If a claim for DIC benefits "was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death," the effective date for the award of DIC will be the date of such a claim or the date the disability arose, whichever is later, unless the claim was received within one year from the date of the veteran's death, in which case the effective date will be "the first day of the month in which the death occurred."  38 C.F.R. § 3.816(d) (2), (3).  

Accordingly, the effective date of a grant of compensation, DIC, or pension benefits that is awarded pursuant to any liberalizing law cannot be earlier than the effective date of the law.  38 C.F.R. § 3.114(a).  In this regard, if a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or upon the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a) (1).  

In the current case, the Veteran died in June 1999; and, at that time, no claim was made to VA with respect to entitlement to service connection for the cause of death.  Indeed, the evidence shows that the appellant's claim for service connection for the cause of the Veteran's claim (VA Form 21-534) was received at the RO on July 29, 2010.  Submitted in support of her claim was a certificate of death, which shows that the Veteran died in June 1999; and, the immediate cause of death was attributed to arteriosclerotic and hypertensive heart disease.  The appellant claimed that the Veteran's heart disease was caused by herbicide exposure.  Following review of the Veteran's personnel records and research by the JSRRC, confirming that the Veteran had service in Thailand during the period from December 1967 to December 1968, it was determined that exposure to Agent Orange was plausible.  As the Veteran had Vietnam service, and as his fatal ischemic heart disease was presumed to be associated with herbicide exposure in that country, entitlement to service connection for the cause of death was established by the RO in August 2011, effective July 29, 2010.  The appellant filed a timely notice of disagreement (NOD) with the effective date assigned with this award of benefits, and it is noted that the claim is thus not a "stand-alone" claim for an earlier effective date.  

The Veteran was a member of the Nehmer class.  When a Nehmer class member is entitled to disability compensation for a presumptive disease, the effective date of the award will be as follows: 

As VA had not previously denied service connection for coronary artery disease between September 25, 1985, and May 3, 1989, the effective date provisions of 38 C.F.R. § 3.816(c)(1)  do not apply.  

As the claim of service connection for the cause of the Veteran's death from arteriosclerotic and hypertensive heart disease was not pending before May 3, 1989, but was received by VA between May 3, 1989, and August 10, 2010, the date establishing coronary artery disease as a presumptive disease, the effective date is the later of the date of the claim, that is, July 29, 2010, or the date the disability arose, June 1999.  

As date of receipt of claim, July 29, 2010, is later than the date the disability arose, June 25, 1999, the effective date cannot be earlier than July 29, 2010.  38 C.F.R. § 3.816(c) (2).  

As 38 C.F.R. § 3.816(c) (1) and (c) (2) cannot be applied to the Appellant's advantage, the effective date may also be determined by 38 C.F.R. § 3.114 and 38 C.F.R. § 3.400.  

The Board has already determined that an effective date earlier than July 29, 2010, on the basis of 38 C.F.R. § 3.400(b) (2) is not warranted.  
  
Under 38 C.F.R. § 3.114, an earlier effective date may be granted based on a liberalizing law.  In order for a claimant to be eligible for a retroactive payment under § 3.114, the evidence must show that all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law existed. If the revised version of the regulation is more favorable, however, the retroactive reach of the new regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of the change. 38 C.F.R. § 3.114.  

As the effective date for adding coronary artery disease as a presumptive disease was August 31, 2010, the effective date under 38 C.F.R. § 3.114(a) cannot be earlier than the effective date of the change in the law, that is, August 31, 2010, which is not to the Appellant's advantage.  

In this case, since the Veteran's fatal ischemic heart disease was a "covered herbicide disease" within the meaning of 38 C.F.R. § 3.816, the RO assigned an effective date of July 29, 2010, the date of the initial claim for service connection for the cause of the Veteran's death.  

The record, simply, does not contain a claim for entitlement to service connection for the cause of the Veteran's death prior to July 2010, and there is no indication of any other type of documentation which could reasonably be interpreted as an application for such a benefit (or, alternatively, of the record raising such a claim).  The Veteran, as noted, died in June 1999, and the date of claim (in light of Nehmer considerations), being in 2010, is later, and thus is the earliest possible effective date allowed by law (assuming a liberal interpretation of the allowing regulation).  38 C.F.R. § 3.816.  As this is the case, the claim for an earlier effective date cannot be granted.  

The Board notes that the Veteran gave honorable service to the nation in the United States Army, and it will forever be grateful for that service.  The establishment of service connection for the cause of the Veteran's death fully contemplates his sacrifices during the Vietnam War; however, the Board simply cannot abrogate its responsibility to the law with respect to the assignment of benefits in considering an effective date prior to July 29, 2010.  Thus, while the Board is truly saddened by the loss of the Veteran as due to a service-connected cause of death, an effective date earlier than July 29, 2010 is not legally permissible, and the claim must be denied.  


ORDER

Entitlement to an effective date earlier than July 29, 2010, for the grant of service connection for the cause of the Veteran's death is denied.  



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


